 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-218
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   EDMUND KEMPRUD,                                    DATE: May 7, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18          1.     By sua sponte minute order of the court issued on January 9, 2020, the status conference

19 in this matter was moved from January 30, 2020 to May 7, 2020 without an order for exclusion of time.

20          2.     By this stipulation, defendant and the government now move to exclude time from the

21 date of January 30, 2020 through the date of February 11, 2020 under Local Code T4. In addition, the

22 parties request that the Court schedule a status conference on or around February 11, 2020.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has represented that the discovery associated with this case

25          includes reports, voluminous financial records, and other documentary evidence. All of this

26          discovery has been either produced directly to counsel and/or made available for inspection and

27          copying.

28                 b)     Counsel for defendant desires additional time to consult with his client, to review


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         the current discovery, and to discuss potential resolutions with his client.

 2                c)      Counsel for defendant believes that failure to grant the above-requested

 3         continuance would deny them the reasonable time necessary for effective preparation, taking into

 4         account the exercise of due diligence.

 5                d)      The government does not object to the continuance.

 6                e)      Based on the above-stated findings, the ends of justice served by continuing the

 7         case as requested outweigh the interest of the public and the defendant in a trial within the

 8         original date prescribed by the Speedy Trial Act.

 9                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10         et seq., within which trial must commence, the time period of January 30, 2020 through February

11         11, 2020 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12         Code T4] because it results from a continuance granted by the Court at defendant’s request on

13         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14         best interest of the public and the defendant in a speedy trial.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: February 4, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ VINCENZA RABENN
 8                                                           VINCENZA RABENN
                                                             Assistant United States Attorney
 9
10
     Dated: February 4, 2020                                 /s/ DOUGLAS BEEVERS
11                                                           DOUGLAS BEEVERS
                                                             Counsel for Defendant
12                                                           EDMUND KEMPRUD
13

14

15                                         FINDINGS AND ORDER
16          IT IS SO FOUND AND ORDERED.
17          Dated: February 10, 2020
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
